Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149199 & (16)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MICHAEL ZORAN,                                                                                                     Justices
           Plaintiff-Appellant,
  and
  KYLE SUNDAY and AUSTIN ADAMS,
           Plaintiffs-Appellees,
  v                                                                SC: 149199
                                                                   COA: 320333
                                                                   St. Clair CC: 13-001841-CZ
  TOWNSHIP OF COTTRELLVILLE and
  KELLY ANN LISCO, a/k/a KELLY ANN
  FISCELLI-LISCO, a/k/a KELLY ANN FISCELLI,
  in her individual capacity,
                Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 24, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
         s0616
                                                                              Clerk